IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                              NO. 510
                                :
ORDER AMENDING RULES 490 AND    :                              CRIMINAL PROCEDURAL RULES
490.1 OF THE PENNSYLVANIA RULES :
OF CRIMINAL PROCEDURE           :                              DOCKET
                                :


                                                ORDER

PER CURIAM

      AND NOW, this 1st day of March, 2019, upon the recommendation of the Criminal
Procedural Rules Committee; the proposal having been published before adoption at
See 48 Pa.B. 1930 (April 7, 2018), and a Final Report to be published with this Order:

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rules of Criminal Procedure 490 and 490.1 are amended, in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2019.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.